Citation Nr: 0904986	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-24 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot/ankle 
condition secondary to service-connected disability of 
residuals nonunion fracture, right tarsal navicular with 
post-traumatic arthritis, mid-tarsal joint and right ankle, 
secondary to old fracture/dislocation (right foot/ankle 
condition).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to 
December 1975.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection.  

In June 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2008).   Here, the evidence is not 
clear as to whether the Veteran has a current disability of 
the left foot/ankle and to what extent he has previously 
injured his left foot/ankle.  With respect to the left foot, 
the April 2007 compensation and pension (C&P) examiner 
diagnosed the Veteran only with hammertoe of the second toe.  

A June 2007 opinion by his primary care physician indicates 
that, among other conditions, the Veteran has chronic pain of 
the left foot and ankle and peripheral neuropathy.  Various 
treatment records indicate that the Veteran has sought VA 
treatment for pain in his left foot and ankle.  See 
August 2006 Pharmacy Pain Clinic Consult (Veteran reported 
pain was located in left and right foot/ankle); November 2006 
Pharmacy Pain Management Note (Veteran reported that his pain 
was located in left and right foot/ankle and lower back); 
June 2007 Primary Care Nursing Note (location of pain is feet 
and ankles); see also April 2007 Compensation and Pension 
(C&P) Exam (Veteran reported that the left foot has been 
hurting him for a few years); June 2007 Statement by VA 
Primary Care Physician (Veteran currently suffers from 
chronic low back pain, chronic left and right foot and ankel 
[sic] pain and from peripheral neuropathy).  

Two VA treatment records indicate that in June 1999, the 
Veteran fractured his tibia and fibula-in one record, the 
right lower extremity is identified; in the other record, the 
left extremity is identified.  The February 2006 C&P examiner 
identified it as a right distal fibula and tibia fracture.  
The Veteran testified that in June 1999 he was in a 
motorcycle accident in which he broke his leg, but it had 
nothing to do with his ankle or foot.  Transcript at 10-11.  
The diagnosis list at the VA medical facility in Bay Pines, 
Florida, includes history of a left ankle open reduction 
internal fixation (ORIF).  An April 2006 VA X-ray report for 
the left ankle revealed that the Veteran has an old healed 
distal fibular fracture and residual medial malleolar screw 
placement.  It also revealed severe degenerative disease of 
the tibia-talar joint with residual lateral talar shaft.  

As for evidence in the record of the connection between the 
veteran's service-connected right foot/ankle disability and 
the pain in the veteran's left foot/ankle, an April 2007 
examiner noted in the "Reason for Visit/Chief Complaint" 
section of the report that the Veteran had had to shift his 
weight to the left ankle and back "which [was] now 
painful."  April 2006 BP PC Office Visit.  At the 
February 2006 C&P exam of the right foot, the examiner noted 
the veteran's antalgic gait. 
The April 2007 C&P examiner did not have the claims file to 
review.  Instead, he took a medical history from the Veteran, 
which did not include the information that the Veteran had 
peripheral neuropathy or that he may have injured his ankle 
previously.  Upon examination, he limited himself to an 
examination of the veteran's left foot, without addressing 
his left ankle.  He did not order an X-ray, pointing out that 
in the [unspecified] past, an X-ray of the left foot was 
reported to be normal.  There is no X-ray report of the left 
foot in the claims file, so it is not possible to determine 
what record the April 2007 C&P examiner was relying on in his 
report.  The April 2006 X-ray report for the left ankle, on 
the other hand, revealed the conditions described in the 
preceding paragraph.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Since the C&P examiner did not have a 
full understanding of the veteran's medical history of the 
left foot/ankle, referred without any specificity to an X-ray 
report not in the record, and was unable to provide a 
definite nexus opinion, another examination is necessary to 
decide the claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if a medical examination is inadequate, the Board is 
free to supplement the record by ordering a medical 
examination).  The RO/AMC should make arrangements to 
schedule the Veteran for an appropriate examination(s) of the 
left foot/ankle.  The examiner should be asked to review the 
claims folder, conduct an examination, identify all 
disabilities of the left foot/ankle, and for each diagnosed 
disability, the examiner should be asked to explain whether 
that diagnosed disability was either caused by, or aggravated 
by, the veteran's service-connected right foot/ankle 
disability.  

The Veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The claims folder contains a report with information about 
the Social Security Administration (SSA) indicating that in 
February 1969, the Veteran applied for benefits that were 
denied in September 1972.  In a service connection claim, the 
post-service information about the veteran's claimed 
disability is relevant for the period from date of discharge 
to the present.  Thus, those SSA records may contain relevant 
information about the etiology of the veteran's current left 
foot/ankle pain.  The RO/AMC should make arrangements to 
obtain those records and associate any evidence obtained with 
the claims folder.  

The claims folder contains medical treatment records from the 
VA medical facility at Bay Pines, Florida, for the period 
from November 2005 to January 2007.  Two treatment records 
from June 1999 are also in the claims folder.  As noted 
above, the April 2007 C&P foot examiner referred to an 
unspecified X-ray report for the veteran's left foot that 
revealed a normal foot, but that report is not in the claims 
folder.  The RO/AMC should ask the Veteran to identify all VA 
treatment facilities where he has been treated for his feet 
and ankles, and make arrangements to obtain any identified 
records (including X-ray evidence of the veteran's left foot) 
not already associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA 
treatment facilities where he was treated 
for his feet and/or ankles, and make 
arrangements to obtain any identified 
records (including X-ray evidence of the 
veteran's left foot).    

2.  Make arrangements to obtain all Social 
Security Administration records relating 
to a claim by the Veteran for disability 
benefits.  

3.  After the above development has been 
completed and any additional evidence has 
been associated with the claims folder, 
make arrangements for the Veteran to have 
an appropriate examination(s) of the left 
foot/ankle by an examiner other than the 
one who conducted the April 2007 C&P 
examination (if possible).  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Identify each current disability, if 
any, of the veteran's left foot/ankle.  
Given the medical notes described above, 
the examiner should also indicate whether 
the Veteran has a current left foot/ankle 
disability of peripheral neuropathy and/or 
degenerative disease of the tibia-talar 
joint with residual lateral talar shaft.  

(b)  For each diagnosed disability, 
explain whether it is at least as likely 
as not (that is, a probability of 
50 percent or greater) that the veteran's 
currently diagnosed left foot/ankle 
disability has been either (i) caused by, 
or (ii) aggravated by, the veteran's 
service-connected disability of residuals 
nonunion fracture, right tarsal navicular 
with post-traumatic arthritis, mid-tarsal 
joint and right ankle, secondary to old 
fracture/dislocation.  

If it is not possible to provide the 
requested opinions, the examiner should 
include an explanation of why it is not 
possible.  

(c) If the veteran's service-connected 
right foot/ankle disability aggravates any 
currently-diagnosed disability of the left 
foot/ankle worse, for each such disability 
that is aggravated, the examiner should 
also describe: 

(i) the nature of, and the level of, the 
disability of the left foot/ankle before 
the right foot/ankle disability began 
making the left foot/ankle disability 
worse; 

(ii)  at what level the left foot/ankle 
disability would have currently been due 
to the natural progression of that disease 
without the aggravation by the right 
foot/ankle; and 

(iii) the current level of the left 
foot/ankle disability as a result of 
aggravation by the service-connected right 
foot/ankle disability.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




